Citation Nr: 0331785	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  02-04 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for left hip 
disarticulation.  

2.  Entitlement to special monthly compensation at a rate in 
excess of that authorized by 38 U.S.C.A. § 1114(m).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to November 
1969.  

This appeal arises from a November 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California which denied entitlement to 
service connection for disarticulation of the left hip and 
special monthly compensation at a rate in excess of that 
authorized by 38 U.S.C.A. § 1114(m).  

In June 2001 the veteran submitted a claim that the December 
1969 and May 1970 rating decisions of the RO contained clear 
and unmistakable error.  The veteran's claim has not been 
developed or certified for appellate review and is referred 
to the RO for appropriate action.  


REMAND

The veteran served as a medical corpsman while on active duty 
in the Republic of Vietnam.  In June 1969, while attempting 
to assist a fellow soldier who was wounded in a mine field, 
he sustained shell fragment wounds when a booby trap 
exploded.  Service medical records show that the veteran 
sustained severe injuries to both lower extremities which 
resulted in amputation of both lower extremities above the 
knee.  In a December 1969 decision, the RO granted 
entitlement to a 100 percent rating for bilateral above the 
knee amputations and special monthly compensation under 
38 U.S.C.A. § 314 (now § 1114)(m) for anatomical loss of both 
lower extremities at levels above or with complications 
preventing natural knee action with prostheses in place.  

In November 2000 the veteran submitted claims for service 
connection for left hip disarticulation and a higher level of 
special monthly compensation.  Following a November 2001 
rating decision denying the veteran's claims, he indicated in 
his notice of disagreement that he had partial left hip 
disarticulation and that his left stump had minimal tissue 
left, which had resulted in numerous failed attempts to use 
artificial legs.  He further contended that the left stump 
falls out of the socket of the prosthesis.  The veteran 
requested a VA examination to review his condition.  

In support of his claim the veteran submitted statements from 
two physicians.  Dr. R stated in his letter that the veteran 
had left hip disarticulation (partial disarticulation) and 
with no discernable stump to fit with a socket.  Also 
submitted was a statement from Dr. H, dated in January 2002, 
who opined that the veteran was unable to be fitted with an 
artificial leg due to absence of a left stump.  

The criteria for a rating in excess of 38 U.S.C.A. § 1114(m) 
requires meeting the definition set out in 38 C.F.R. § 3.350 
for special monthly compensation at the "n" rate.  Ratings 
under 38 U.S.C.A. § 1114(n) require anatomical loss of both 
legs so near the hip as to prevent use of a prosthetic 
appliance.  38 C.F.R. § 3.350(d)(2)(2003).  

The evidence of record only addresses the current level of 
amputation of the left leg; it does not indicate whether or 
not the right leg meets the criteria set out above.  The 
veteran's records indicate he uses a wheelchair and there is 
no record of VA recently providing prosthetics for the 
veteran.  He has not been afforded a VA examination for 
rating purposes since March 1970.  In order to assist the 
veteran in developing his claims he must be afforded a VA 
examination to obtain competent medical opinions as to 
whether to not he has anatomical loss of both legs so near 
the hip as to prevent use of a prosthetic appliance ( 
38 C.F.R. § § 3.350(d)(2)), and whether the veteran's left 
stump equates to left hip disarticulation.  3.159(c)(4) 
(2003).  

The RO should ensure compliance with the duty to assist, 
documentation and notification requirements set forth in the 
Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  

The RO should also note that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
invalid the provisions of 38 C.F.R. § 3.159(b)(1), which 
allowed a decision to be made before the one year period for 
submitting new evidence had expired.  Paralyzed Veterans of 
America (PVA), et al. v. Secretary of Veterans Affairs, 345  
F. 3d 1334 (Fed. Cir. 2003).  

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should ask the veteran to list 
the names and addresses of all medical 
care providers who have evaluated him for 
the use of prosthetics due to amputation 
of his lower extremities since service.  
After securing the necessary releases, 
the RO should obtain all records that are 
not already in the claims folder, to 
include treatment records from the Loma 
Linda VA Medical Center.  

2.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act, codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  See also 38 C.F.R. §§ 
3.102, 3.159 and 3.326(a) (2003).  The 
RO's attention is directed to Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the veteran 
which evidence the VA will obtain and 
which evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claims of the impact of the 
notification requirements on his claims.  
The veteran must be notified that he has 
one year to submit evidence.  38 U.S.C.A. 
§ 5103(b)(1); PVA, supra.   

3.  The veteran should be afforded a VA 
orthopedic examination and consultation 
with a VA rehabilitation specialist to 
determine if the veteran has anatomical 
loss of both legs so near the hip as to 
prevent use of a prosthetic appliance.  
The claims folder should be made 
available to the examiners for review 
before the examination.  After examining 
the veteran and reviewing his medical 
history, the orthopedist and 
rehabilitation specialist are asked to 
render opinions on the following two 
questions:  (1) Is it at least as likely 
as not (50 percent or more likelihood) 
that the veteran has anatomical loss of 
both legs so near the hip as to prevent 
use of a prosthetic appliance?  (2) Is it 
at least as likely as not the veteran's 
left stump equates to a left hip 
disarticulation?  

4.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.  

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the claims for 
entitlement to service connection for 
disarticulation of the left hip and 
special monthly compensation at a rate in 
excess of that authorized by 38 U.S.C.A. 
§ 1114(m).  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




